Case: 14-3092    Document: 12     Page: 1   Filed: 06/04/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

            JOSE E. ROSARIO-FABREGAS,
                      Petitioner,

                             v.

            DEPARTMENT OF THE ARMY,
                    Respondent.
               ______________________

                        2014-3092
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. NY-0752-10-0127-P-1.
                 ______________________

   Before NEWMAN, RADER, and HUGHES, Circuit Judges.
 PER CURIAM.
                        ORDER
     The parties have responded to this court’s order di-
 recting them to show cause why this petition should not
 be dismissed as untimely.
     On December 30, 2013, the Merit Systems Protection
 Board denied Jose E. Rosario-Fabregas’s petition for
 review of an initial decision that denied his motion for
 damages in connection with his appeal. The court re-
 ceived his petition for review on March 4, 2014, which was
 64 days after the Board issued its final order.
Case: 14-3092         Document: 12   Page: 2     Filed: 06/04/2014



 2                                   ROSARIO-FABREGAS    v. ARMY



      The time for filing a petition for review from a Board
 decision or order is governed by 5 U.S.C. § 7703(b)(1),
 which provides in relevant part that “[n]otwithstanding
 any other provision of law, any petition for review shall be
 filed within 60 days after the Board issues notice of the
 final order or decision of the Board.”             5 U.S.C.
 § 7703(b)(1)(A). This filing period is “statutory, mandato-
 ry, [and] jurisdictional.” Monzo v. Dep’t of Transp., 735
F.2d 1335, 1336 (Fed. Cir. 1984).
      Because Rosario-Fabregas’s petition concerning the
 Board’s final order was filed after the statutory deadline
 for filing a petition, we must dismiss the petition.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The petition is dismissed.
       (2) Each side shall bear its own costs.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 s26